Citation Nr: 0030980	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for a deviated nasal 
septum.

3.  Entitlement to service connection for the residuals of 
pneumonia, to include as due to tobacco use and nicotine 
dependence.

4.  Entitlement to service connection for chronic bronchitis, 
to include as due to tobacco use and nicotine dependence.

5.  Entitlement to service connection for allergic rhinitis, 
to include as due to tobacco use and nicotine dependence.

6.  Entitlement to service connection for chronic sinusitis, 
to include as due to tobacco use and nicotine dependence.

7.  Entitlement to service connection for a dental disorder, 
to include as secondary chronic sinusitis. 

8.  Entitlement to service connection for gastrointestinal 
disorders, including heartburn, weakening of esophageal 
valve, duodenal ulcer, rectal/colon polyps, hemorrhoids, 
gastroenteritis, diverticular disease, and hiatal hernia, to 
include as due to tobacco use and nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active duty service from March 1960 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in May 1998 
and October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

The Board further observes that, although the veteran was 
scheduled for a personal hearing before Board on September 
11, 2000, the Board received correspondence from the veteran 
prior to September 11, 2000 stating that he was withdrawing 
his request for a Board hearing.  When the matter came before 
the undersigned Veterans Law Judge in October 2000, it was 
unclear whether the veteran had an opportunity to consider 
the opportunity of accepting a Video Conference Hearing in 
lieu of appearing personally before the Board.  In an October 
13, 2000 letter to the veteran, the Board inquired whether he 
desired a Video Conference Hearing as opposed to a personal 
hearing.  In a letter from the veteran received by the Board 
on October 30, 2000, he indicated that his re	quest for any 
sort of a hearing remained withdrawn.  Therefore, the Board 
hearing was properly withdrawn upon request of the veteran, 
as provided for under 38 C.F.R. §§ 20.702(e), 20.704(e) 
(2000).


FINDINGS OF FACT

In February 1999, prior to the promulgation of a Board 
decision in this appeal, VA received notification from the 
veteran that he requested a withdrawal of his appeal for 
entitlement to service connection for a nervous disorder. 


CONCLUSIONS OF LAW

The criteria for withdrawal of a Substantive Appeal 
concerning the issue of service connection for a nervous 
disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A May 1998 RO rating decision denied service connection for a 
nervous disorder.  The veteran perfected a substantive appeal 
with regard to this issue.  However, the veteran withdrew his 
appeal with respect to this issue, as evidenced by the 
transcript of his June 1999 RO hearing and contemporaneous 
June 1999 signed and dated statement withdrawing his appeal.  

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

ORDER

The appeal as to the claim for service connection for a 
nervous disorder is dismissed. 


REMAND

I. Service connection for a deviated nasal septum, pneumonia, 
bronchitis, rhinitis, sinusitis, and dental disorder

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Specifically, with regard to affording a VA medical 
examination or medical opinion, the Veterans Claims 
Assistance of Act of 2000 provides that VA shall provide an 
examination or medical opinion when necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record, including lay statements 
of the veteran-claimant, contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability, and indicates that the disability or 
symptoms may be associated with the veteran-claimant's active 
service, and the record otherwise does not contain sufficient 
medical evidence for a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103).  As the veteran has not been afforded a VA 
examination, a remand is required.  

II. Service connection for gastrointestinal disorders

A September 1999 rating decision denied service connection 
for gastrointestinal disorders, including heartburn, 
weakening of esophageal valve, duodenal ulcer, rectal/colon 
polyps, hemorrhoids, gastroenteritis, diverticular disease, 
and hiatal hernia, to include as due to tobacco use and 
nicotine dependence.  The Board finds that the veteran 
sufficiently indicated his disagreement with that 
determination in a subsequent October 1999 VA Form 9 (which 
also served as the substantive appeal to the claims of 
entitlement to service connection for deviated nasal septum, 
pneumonia, bronchitis, rhinitis, sinusitis, and dental 
disorder), thereby satisfying the requirements for a timely 
NOD.  38 C.F.R. §§ 20.201, 20.300, 20.302(a) (2000).  
However, the RO has not issued a statement of the case on the 
issue.

While the Board may not exercise jurisdiction in the absence 
of a properly perfected appeal, the matter must be remanded 
for the issuance of a statement of the case.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  Although the Board has in the 
past referred such matters to the RO for appropriate action, 
the Court has held that the proper course of action is to 
remand the matter to the RO.  Manlincon v. West, 
12 Vet. App. 238 (1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, and to afford 
the veteran due process of law, the case is REMANDED to the 
RO for the following development:

1.  The veteran should be afforded the 
appropriate VA examination or 
examinations to ascertain the nature and 
etiology  of his deviated nasal septum, 
pneumonia, bronchitis, rhinitis, 
sinusitis, and dental disorder, and their 
relationship, if any, to the veteran's 
past tobacco use.  The veteran's claims 
file should be made available to the 
examiner, who is instructed to thoroughly 
review the veteran's medical history, 
including his service medical records.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran became 
(incurred) nicotine dependent in service 
(see Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)), and if so, 
whether it is at least as likely as not 
that any current diagnoses of deviated 
nasal septum, pneumonia, bronchitis, 
rhinitis, sinusitis, or dental disorder 
proximately due to the veteran's tobacco 
use.  If the veteran did not incur 
nicotine dependence in service, the 
examiner is to render an opinion whether 
it is at least as likely as not that any 
of the aforementioned diagnosed disorders 
are proximately due to his smoking during 
service as opposed to any tobacco use he 
had prior to and after service.  Finally, 
if the examiner finds any of the 
disorders are not related to his tobacco 
use associated with service, the examiner 
is to render an opinion whether any such 
disorder is otherwise related to his 
military service.  All necessary special 
tests and studies should be performed.  
The examiner is requested to report any 
findings in detail, and to provide a 
rationale for any opinions rendered.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
claims file.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for deviated nasal 
septum, pneumonia, bronchitis, rhinitis, 
sinusitis, and dental disorder to include 
as due to in-service tobacco use or 
nicotine dependence.  


4.  If the determination remains adverse 
to the veteran, he and his 
representative, should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

5.  The RO should issue a statement of 
the case with respect to the veteran's 
his claim of entitlement to service 
connection for gastrointestinal 
disorders, including heartburn, weakening 
of esophageal valve, duodenal ulcer, 
rectal/colon polyps, hemorrhoids, 
gastroenteritis, diverticular disease, 
and hiatal hernia, to include as due to 
tobacco use and nicotine dependence.  The 
veteran is hereby informed that the Board 
may only exercise jurisdiction over an 
issue after an appellant has filed both a 
timely notice of disagreement to a rating 
decision denying the benefit sought, and 
a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Hence, if the veteran 
wishes to appeal the RO's denial of 
service connection for gastrointestinal 
disorders, he must take appropriate 
action to perfect his appeal following 
the issuance of the aforementioned 
statement of the case.  In the event that 
the veteran perfects an appeal, the issue 
should be referred to the Board for 
appellate consideration, if otherwise in 
order.  

The purpose of this REMAND is to afford the veteran due 
process of law and provide for further development of the 
record.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 7 -


